

116 HR 23 IH: Care Veterans Deserve Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 23IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Hudson introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo eliminate the sunset date for the Veterans Choice Program of the Department of Veterans Affairs,
			 to expand eligibility for such program, and to extend certain operating
			 hours for pharmacies and medical facilities of the Department, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Care Veterans Deserve Act of 2019. 2.Expansion of Veterans Choice Program (a)Elimination of sunset (1)In generalSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (A)by striking subsection (p); and (B)by redesignating subsections (q), (r), (s), and (t) as subsections (p), (q), (r), and (s), respectively.
 (2)Conforming amendmentsSuch section is amended— (A)in subsection (i)(2), by striking during the period in which the Secretary is authorized to carry out this section pursuant to subsection (p); and
 (B)in subsection (p)(2), as redesignated by paragraph (1)(B), by striking subparagraph (F). (b)Expansion of eligibility for program (1)In generalSubsection (b)(2) of such section is amended—
 (A)in subparagraph (C)(ii), by striking or; (B)in subparagraph (D)(ii)(II), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following new subparagraph:  (E)has a service-connected disability rated at 50 percent or more..
 (2)Conforming amendmentSubsection (g)(3) of such section is amended by striking or (D) and inserting , (D), or (E). 3.Access of veterans to walk-in clinics (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by inserting after section 1703 the following new section:
				
					1703A.Hospital care and medical services at walk-in clinics
 (a)In generalThe Secretary shall enter into a contract with a national chain of walk-in clinics to provide the hospital care and medical services offered in such clinics to veterans enrolled in the system of annual patient enrollment established and operated under section 1705 of this title.
 (b)No authorization or copayment requiredIn receiving hospital care or medical services at a walk-in clinic under subsection (a), a veteran is not required—
 (1)to obtain authorization before receiving such care or services at the clinic; or (2)to pay a copayment to the clinic or the Department in connection with the receipt of such care or services.
 (c)LocationsThe Secretary may not require a national chain of walk-in clinics to expand their locations as a condition of a contract entered into under subsection (a).
						(d)Transmittal of information
 (1)The national chain of walk-in clinics with which the Secretary has entered into a contract under subsection (a) shall establish an automated system that transmits to the Secretary on a weekly basis information regarding the hospital care or medical services provided to veterans under this section during such week.
 (2)The automated system under paragraph (1) shall be established in a manner that allows the system to securely transmit information to the electronic health record of a veteran regarding the hospital care and medical services provided to the veteran under this section.
 (3)Transmittal of information under paragraph (1) may not be required as a condition of payment for hospital care or medical services provided under this section..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1703 the following new item:
				
					
						1703A. Hospital care and medical services at walk-in clinics..
			4.Licensure of health care professionals of the Department of Veterans Affairs providing treatment
			 via telemedicine
 (a)In generalSubchapter III of chapter 17 of title 38, United States Code, is amended by inserting after section 1730C the following new section:
				
					1730D.Licensure of health care professionals providing treatment via telemedicine
 (a)In generalNotwithstanding any provision of law regarding the licensure of health care professionals, a covered health care professional may practice the health care profession of the health care professional at any location in any State, regardless of where such health care professional or the patient is located, if the health care professional is using telemedicine to provide treatment to an individual under this chapter.
 (b)Location of careSubsection (a) shall apply to a covered health care professional providing treatment to a patient regardless of whether such health care professional or patient is located in a facility owned by the Federal Government during such treatment.
 (c)Rule of constructionNothing in this section may be construed to remove, limit, or otherwise affect any obligation of a covered health care professional under the Controlled Substances Act (21 U.S.C. 801 et seq.).
 (d)DefinitionsIn this section: (1)The term covered health care professional means a health care professional who is—
 (A)authorized by the Secretary to provide health care under this chapter, including a private health care professional who provides such care under a contract or agreement entered into with the Secretary, including a contract entered into under section 1703 of this title; and
 (B)licensed, registered, or certified in a State to practice the health care profession of the health care professional.
 (2)The term telemedicine means the use of telecommunication technology and information technology to provide health care or support the provision of health care in situations in which the patient and health care professional are separated by geographic distance..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 17 of such title is amended by inserting after the item relating to section 1730C the following new item:
				
					
						1730D. Licensure of health care professionals providing treatment via telemedicine..
			(c)Report on telemedicine
 (1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report on the effectiveness of the use of telemedicine by the Department of Veterans Affairs.
 (2)ElementsThe report required by paragraph (1) shall include an assessment of the following: (A)The satisfaction of veterans with telemedicine furnished by the Department.
 (B)The satisfaction of health care providers in providing telemedicine furnished by the Department. (C)The effect of telemedicine furnished by the Department on the following:
 (i)The ability of veterans to access health care, whether from the Department or from non-Department health care providers.
 (ii)The frequency of use by veterans of telemedicine. (iii)The productivity of health care providers.
 (iv)Wait times for an appointment for the receipt of health care from the Department. (v)The reduction, if any, in the use by veterans of services at Department facilities and non-Department facilities.
 (D)The types of appointments for the receipt of telemedicine furnished by the Department that were provided during the one-year period preceding the submittal of the report.
 (E)The number of appointments for the receipt of telemedicine furnished by the Department that were requested during such period, disaggregated by Veterans Integrated Service Network.
 (F)Savings by the Department, if any, including travel costs, of furnishing health care through the use of telemedicine during such period.
 (3)Telemedicine definedIn this subsection, the term telemedicine has the meaning given that term in section 1730D(d)(2) of title 38, United States Code, as added by subsection (a).
				5.Extension of operating hours for pharmacies and medical facilities of the Department of Veterans
			 Affairs
 (a)Extension of operating hours for pharmaciesThe Secretary of Veterans Affairs shall extend the operating hours for each pharmacy of the Department of Veterans Affairs during which the pharmacy offers services comparable to retail pharmacies to include—
 (1)operation on Saturday, Sunday, and Federal holidays; and (2)operation until 8:00 p.m. on weekdays that are not Federal holidays.
 (b)Contracts with providers during nights and weekendsThe Secretary shall enter into contracts, including through locum tenens arrangements, with physicians and nurses that meet qualifications set forth by the Secretary for purposes of this section under which such physicians and nurses work at medical facilities of the Department during nights and weekends.
 (c)Support staffThe Secretary may obtain additional support staff as necessary to carry out this section, including by hiring employees or contracting for services.
			6.Conduct of best-practices peer review of each medical center of the Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs may provide for the conduct by a nongovernmental hospital organization of a best-practices peer review of each medical center of the Department of Veterans Affairs to evaluate the efficacy of health care delivered at each such medical center.
 (b)PriorityThe Secretary shall give priority for peer review conducted under subsection (a) to the medical centers of the Department with the longest wait times for an appointment or the worst health outcomes, as determined by the Secretary.
			